DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In claim 1, line 5, “to entire” should be –to enter--.
In claim 14, line 1, “is chemical” should be –is a chemical--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the penis" in line 5 and “the artificial cervix” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation "the end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recite the limitation “a male” in line 2. It is not clear if this is a new instance or the same “male” mentioned in claim 1, line 5.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “five flexible rings” in line 1. It is not clear if this is a new instance or a part of the “plurality of flexible inner rings”.
Claim 5 recites the limitation "the same manner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim recites “act as” in line 2. It is not clear what structure “act as” imposes. It cannot be determined if the opening is a ring or not.
Claim 6 recites the limitation “the chemical communication” in line 2 and "the species" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 line 3 recites “a male” in line 3. It is not clear if this is a new instance or the same “male” mentioned in claim 1, line 5.
Claim 7 recites the limitation "the entry" in line 3 and “the male’s ejaculatory reflexes” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the ring” in line 10. It is not clear what is being referenced as the claim references rings.
Claims 8-14 inherit the deficiencies of claim 7 and are likewise rejected.
Claim 12 recites the limitation "the male’" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the cervix of a female" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the spacing” in line 6, "the species’ cervix" in line 7, “the openings” in line 10, and “the species” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the ring” in line 13. It is not clear which ring is being referenced.
Claims 16-20 inherit the deficiencies of claim 15 and are likewise rejected.
Claim 17 recites the limitation "the angle between a female’s vagina and cervix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 5, line 1 recites “the opening contacts a male’s penis”. This is a positive recitation to a human organism.
Claim 7, line 5, recites “deformable inner rings that contact the male’s penis”. This is a positive recitation to a human organism.
  
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 1, 7 and 15, the closest prior art found are US 2002/0032419 (Barth), US 2010/0041944 (Levy), and US 2019/0298505 (Eilts). However the prior art does not disclose or suggest a cylindrical housing that has inner rings located within the cylindrical housing, where the rings having at least one of the following characteristics: slits that allow a portion of the ring to deform when a penis contacts the ring, a design that allows the ring to deform or fold away as the male’s penis moves within the device, or where the rings are arranged in a pattern that mimics the spacing of cervical rings.   
  Claims 2-6, 8-14, and 16-20 inherit allowable matter from claims 1, 7, or 15 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791